IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00151-CR
                                  No. 10-21-00152-CR
                                  No. 10-21-00153-CR
                                  No. 10-21-00154-CR


MARCELLO LACRAIG GIBBS,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                            From the 13th District Court
                               Navarro County, Texas
                          Trial Court Nos. D37514, D37513,
                                 D36431, and D36433


                            MEMORANDUM OPINION

       In these proceedings, appellant, Marcello LaCraig Gibbs, challenges the trial

court's denial of his pro se "Motion to Obtain Trial Documents in Forma Pauperis" in each

of these cases. The right of appeal in a criminal case is a statutorily created right. See TEX.

CODE CRIM. PROC. art. 44.02; see also Bayless v. State, 91 S.W.3d 801, 805 (Tex. Crim. App.

2002). Generally, a criminal defendant may only appeal from a final judgment. State v.
Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990). Because appellant is not appealing

from a judgment of conviction or an otherwise appealable order, we have no jurisdiction.

See Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014) ("'[T]he standard for

determining jurisdiction is not whether the appeal is precluded by law, but whether the

appeal is authorized by law.'" (quoting Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim.

App. 2008))). We therefore dismiss these appeals for lack of jurisdiction.

        Appellant may file a motion for rehearing with this Court within fifteen days after

the opinion and judgments are rendered. See TEX. R. APP. P. 49.1. If appellant desires to

have the decision of this Court reviewed by filing a petition for discretionary review, that

petition must be filed with the Court of Criminal Appeals within thirty days after either

this Court's judgments are rendered or the day that the last timely motion for rehearing

is overruled by this Court. See id. at 68.2(a).




                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright 1
Appeals dismissed
Opinion delivered and filed July 14, 2021
Do not publish
[CR25]




1
 The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.
Gibbs v. State                                                                                     Page 2